         Case 1:19-cv-00142-TJC Document 18 Filed 05/18/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 LLOYD H. PETERSON,                                 CV 19-142-BLG-TJC

                      Plaintiff,
                                                    ORDER
 vs.

 ANDREW M. SAUL, Commissioner
 of Social Security Administration,

                      Defendant.

       On March 18, 2021, the Court remanded this case to the Commissioner for

further administrative proceedings. (Doc. 15.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 16.)

       Plaintiff has now filed an unopposed motion for attorney’s fees under the

Equal Access to Justice Act (“EAJA”). (Doc. 17.) The parties stipulate to an award

to Plaintiff of $6,632.63 in attorney’s fees.

       Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that Plaintiff

is awarded attorney fees in the amount of $6,632.63 in full satisfaction and

settlement of any and all claims Plaintiff may have under the EAJA in this case,

and will satisfy all of Plaintiff’s claims for fees, costs and expenses under 28

U.S.C. § 2412 in this case. This award is subject to offset to satisfy any

preexisting debt that Plaintiff owes the United States pursuant
         Case 1:19-cv-00142-TJC Document 18 Filed 05/18/21 Page 2 of 2



to Astrue v. Ratliff, 560 U.S. 586 (2010) and the Treasury Offset Program, 31

U.S.C. § 3716. If the government determines Plaintiff does not owe a federal debt,

then the government shall cause the payment of the award to be made directly to

Plaintiff’s counsel.

      DATED this 18th day of May, 2021.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
